DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statement.

Claim Objections
Claim 1 is objected to because of the following informalities:  IR should be written out in the full the first time it is used. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  UV should be written out in full the first time it is used.  Appropriate correction is required.
Claims 1-7 are objected to because of the following informalities:  The claims use the term visual light, which is inconsistent with claims 8-20 that refer to it as visible light. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 8, 9, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims provide for an ‘IR opaque region’ and (some) provide 
Claims 1, 5, 6, 8, 10-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “bathtub” in the field of head mounted displays is not clear.  The examiner is unaware of its use as a term of art. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bath tub” in claims 1, 5, 6, 8, 10-14, and 16 is used by the claim to mean “second visor,” while the accepted meaning is “a tub in which to bathe.” The term is indefinite because the specification does not clearly redefine the term.  For examination purposes, the term will be treated as a second visor as explained in ¶36 of the specification. 
Claims 1, 8, 15, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims provide a “separately manufactured IR window”.  It is unclear from the claims whether the window is IR opaque, IR permissive, and what the relationship is with visible light.  For examination purposes, it will be treated as a window, transmissive to IR and visible light.  
Claims 2-7, 9-15, and 17-20 are rejected for depending on rejected claims 1, 8, and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-8, 10-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US 2017/0227686), cited by applicant, in view of Tazbaz et al (US 2016/0209655), cited by applicant.  
Regarding Claim 1: As best understood, Price teaches a head mounted display visor assembly (figs 2-4) comprising: a molded visor (fig 4, 114) the visor comprising: an IR opaque region (130, ¶27); an IR opaque and visual light opaque region at the top of the visor adjacent to and above the IR opaque region (122, ¶26); and an IR window coupled to the IR opaque and visual light opaque region (118); and a bathtub coupled to the first visor (106), the bathtub comprising: a visual light permissive portion (106).  Price does not specifically teach the bathtub comprising an IR permissive but visually light opaque region at a top of the bathtub.  However, in a similar field of endeavor, Tazbaz teaches a head mounted display visor assembly comprising a bathtub coupled to the visor with an IR permissive but visual light opaque region at a top of the bathtub and a visual light permissive portion adjacent the visual light opaque region (¶6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Price with the IR permissive but visual light opaque region at a top of the bathtub for the purpose of protecting the underlying components from damage (¶2).  Neither Price nor Tazbaz specifically teaches the IR window being separately manufactured or the bathtub being separately molded.  However, these limitations are product by process. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  MPEP 2113.
Regarding Claim 3: Price in view of Tazbaz discloses the invention as described in Claim 1 but does not specifically teach the IR opaque region of the visor comprising an IR absorption dye.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and use an IR absorption dye with a reasonable expectation of success because the materials disclosed to make Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding Claim 4: Price in view of Tazbaz discloses the invention as described in Claim 1 and Price further teaches the IR opaque coating and visual light opaque region at the top of the visor comprises an evaporative coating (¶26-30). 
Regarding Claim 5: Price in view of Tazbaz discloses the invention as described in Claim 1 but does not specifically teach the IR permissive but visual light opaque region at a top of the bathtub comprising a visual opaque paint.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try to provide the combined device of Price and Tazbaz with a visually opaque paint with a reasonable expectation of success because the use of paints and dyes is well known in the art (see Price ¶36). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.  One has been motivated to use a visual light paint because of low costs and ease of use. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding Claim 6: Price in view of Tazbaz discloses the invention as described in Claim 1 and Price further teaches wherein the visual light permissive portion of the bathtub is configured to operate as at least part of an optical system for focusing one or more holograms display by a head mounted display at a predefined distance from the head mounted display visor assembly (¶21). 
Regarding Claim 7: Price in view of Tazbaz discloses the invention as described in Claim 1 and Price further teaches wherein a linear gradient separates the IR opaque and visual light opaque region at the top of the visor from the IR opaque region of the visor such that the linear gradient forms a gradient between the IR opaque region of the visor and the IR opaque visual light opaque region at the top of the visor (140).  
Regarding Claim 8: As best understood, Price teaches a method for manufacturing a head mounted display visor assembly comprising: obtaining a molded visor (fig 4, 114) composed of a Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  It would also have been obvious to try using a polycarbonate resin for the bathtub because it is a known material for making lenses (Price ¶21, 26).  
Regarding Claim 10: Price in view of Tazbaz discloses the method as described in Claim 8 and Price further teaches applying an antireflective coating to the molded visor and bathtub (124, ¶26). 
Regarding Claim 11
Regarding Claim 12: Price in view of Tazbaz discloses the method as described in Claim 11 and Price further teaches wherein a blocking wall separates an overlapping extension do the separately molded bathtub from the visible light permissive region and the IR permissive but visible light opaque region of the separately molded bathtub wherein the blocking wall is situated to prevent an adhesive from overflowing onto the visible light permissive region and the IR permissive but visible light opaque region (inner edge in fig 2). 
Regarding Claim 15: Price in view of Tazbaz discloses the method as described in Claim 8 and Price further teaches affixing the separately manufactured IR window to the window frame of the molded visor where the IR window blocks visible light but transmits IR light (118, ¶25, 27). 
Regarding Claim 16
Regarding Claim 17: Price in view of Tazbaz discloses the method as described in Claim 16 and Price further teaches transmitting visible environmental light from a real world environment of the user through the IR opaque region, the display, and the visible might permissive region to the eye of the user (¶19). 
Regarding Claim 18: Price in view of Tazbaz discloses the method as described in Claim 16 and Tazbaz further teaches transmitting eye tracking IR light through the IR permissive but visible light opaque region of the bathtub to the eye of the user (¶35).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined method of Price and Tazbaz with the eye tracking of Tazbaz for the purpose of providing proper orientation based on real world space (¶35).  
Regarding Claim 19: Price in view of Tazbaz discloses the method as described in Claim 16 and Price further teaches transmitting IR environmental light reflections from a real-world environment of the user through the IR window while absorbing IR environmental light reflections at the IR opaque region and the IR opaque and visible light opaque region of the molded visor (¶19 and fig 4 description ¶25-30). 
Regarding Claim 20: Price in view of Tazbaz discloses the method as described in Claim 16 and Price further teaches absorbing visible environmental light from a real world environment of the user at the IR opaque and visible light opaque region of the molded visor and the IR permissive but visible light opaque region of the bathtub (¶25-30). 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US 2017/0227686), cited by applicant, in view of Tazbaz et al (US 2016/0209655), cited by applicant, in further view of Spitzer (US 6,023,372). 
Regarding Claim 2: Price in view of Tazbaz discloses the invention as described in Claim 1 but does not specifically teach the visor being coupled to the bathtub via a UV cured clear adhesive.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and use an adhesive instead of the screws taught by Price because adhesives are known alternative fasteners to screws (Spitzer col 5 lines 13-15).  None of the cited references above teach the adhesive being a UV cured adhesive.  However, these limitations are product by process. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  MPEP 2113.
Regarding Claim 13: Price in view of Tazbaz discloses the method as described in Claim 12 and Price further teaches bonding the molded visor to the separately molded bathtub at the overlapping extensions (fig 2).  Price in view of Tazbaz does not specifically teach them being bonded by using an adhesive.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and use an adhesive instead of the screws taught by Price because adhesives are known alternative fasteners to screws (Spitzer col 5 lines 13-15).  

Allowable Subject Matter
Claims 9 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art teaches a method for making a head mounted display visor assembly comprising a visor and bathtub with different areas for IR and visible light transmission, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claims 9 and 14 including applying a linear gradient evaporative coating to the molded visor that serves as a gradient between the IR opaque region and the IR opaque and visible light opaque region, or removing a portion of an overlapping extension of the molded visor and separately molded visor including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/8/2021